Wade, C. J.
1. The court did not err in refusing to instruct the jury to disregard certain statements made by counsel for the State, which amounted merely to deductions drawn from the evidence and were founded upon some facts in proof (Morgan v. State, 124 Ga. 442, 444, 52 S. E. 748), and in thereafter refusing to grant a mistrial based upon such refusal.
2. “The words ‘final trial’ in paragraph 10 of the declaration of rights (Civil Code of 1910, § 6366), providing that ‘no person shall be compelled to pay costs except after conviction on final trial,’ mean such trial in the court having original trial jurisdiction of the case as is the basis of the entry of judgment finally disposing of the action in such court, and do not apply to proceedings in an appellate court.” Swearengen v. State, 146 Ga. 3 (90 S. E. 283).
3. It is conceded by the plaintiff in error that there was evidence to support the verdict of guilty; and, there being no special assignment of error except that referred. to in the first paragraph above, the trial judge did not err in overruling the motion for a new trial.

Judgment affirmed.